Citation Nr: 1014696	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
chondromalacia of the right knee and assigned a 10 percent 
disability rating, effective June 1, 2003.  

When this matter was initially before the Board in August 
2008, the Board denied the Veteran's claim of entitlement to 
an evaluation in excess of 10 percent for his right knee 
disability.  The Veteran appealed the Board's March 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a November 2009 order, granted the 
parties' joint motion for remand, vacating the Board's August 
2008 decision and remanding the case for compliance with the 
terms of the joint motion.


FINDING OF FACT

The right knee disorder is manifested by complaints of pain; 
objectively, the evidence shows mild limitation of flexion 
to, at worst, 95 degrees, full extension and no instability, 
dislocation, locking, or subluxation.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-24, 5257-61 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's reports of VA treatment and examination, 
and his statements in support of his claim.  Additionally, he 
was afforded two formal VA examinations in June 2003 and May 
2007. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Decision

In a July 2003 rating decision, the RO granted service 
connection for chondromalacia of the right knee and assigned 
a 10 percent rating, effective June 1, 2003.  The Veteran 
asserts that a higher rating is warranted for his right knee 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024, for chondromalacia.  The rating 
schedule provides that chondromalacia is one of the 
disabilities that will be rated based on limitation of motion 
of affected parts, as degenerative arthritis under DC 5003.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2009).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2009).  See also 38 C.F.R. § 4.71, Plate II (2009), which 
reflects that normal flexion and extension of a knee is from 
zero to 140 degrees.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Code 5003 and Code 5257, and that evaluation 
of a knee disability under both of these codes would not 
amount to pyramiding under 38 C.F.R. § 4.14 (2009).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
Veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

In June 2003, the Veteran was afforded a VA examination in 
connection with his claim.  The VA examiner noted the Veteran 
had undergone arthroscopic surgery to repair severe cartilage 
damage in his right knee.  Since surgery, the Veteran 
reported the right knee was stable but he was restricted to 
only nonweightbearing exercise.  Range of motion for the 
right knee was extension and flexion from zero to 95 degrees.  
The examiner found slight tenderness and slightly positive 
McMurray sign; Lachman sign was negative.  The VA examiner 
concluded the Veteran had degenerative joint disease in the 
right knee with moderate function loss.  

The Veteran underwent a second VA examination in May 2007 in 
connection with his claim.  The examiner reviewed the records 
provided by the Veteran but was not able to review the claims 
file as it was not available.  The Board has carefully 
considered the Veteran's statement of July 2008 taking issue 
that the claims file was not reviewed.  However, the Board 
finds the May 2007 examination to be adequate since these 
claims involve increased ratings, and each examination is 
concerned primarily with the current status of the 
disabilities.  The Board notes such a review was not 
necessary because the Board is evaluating the Veteran's right 
knee disability based on the objective findings, and 
particularly, those relating to his range of right leg 
motion, which does not require a review of his medical 
records.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 
(2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997).  The examiner also considered the history provided by 
the Veteran.  Thus, the Board finds that the examiner's 
findings would not be changed had he reviewed the file.  

The Veteran stated at the May 2007 examination that he 
suffered from chronic pain and limited motion and frequent 
effusions.  He had problems standing for more than three 
hours.  He could walk one to three miles.  The examiner noted 
pain, stiffness and weakness but found no instability, 
dislocation, subluxation or locking episodes.   The right 
knee disorder was manifested by complaints of pain; 
objectively, the evidence showed flexion of zero to 126 
degrees active and zero to 134 degrees passive, and extension 
range of motion at zero to 128 degrees active and zero to 134 
degrees passive.  The VA examiner diagnosed degenerative 
arthrosis of the right knee.  

The Board observes that objective medical evidence from VA 
examinations in June 2003 and May 2007 show the Veteran's 
right knee range of motion has actually improved.  Range of 
motion for the right knee in June 2003 was shown to be zero 
to 95 degrees.  The range of motion was increased in May 2007 
at least to zero to 126 degrees.  Normal range of motion for 
the knee is zero to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II.  Flexion limited to 30 degrees, as required for the 
next higher 20 percent rating, is not shown.  Moreover, 
extension has consistently been to zero degrees, or normal, 
and the knee is shown to be stable.  Therefore, there is no 
basis for a separate compensable rating under Diagnostic Code 
5261 or 5257, providing ratings for recurrent subluxation or 
lateral instability of the knee.  The Board finds the current 
rating for the Veteran's right knee at 10 percent to be 
appropriate.  

In further considering the applicability of other diagnostic 
codes, the Board finds that DCs 5258 (dislocation of 
semilunar cartilage) and 5259 (symptomatic removal of 
semilunar cartilage) are not applicable in this instance, as 
the medical evidence does not show that the Veteran has any 
of these conditions.  Specifically, no treatment record, or 
any report of VA examination demonstrate any objective 
finding of dislocation, locking, or subluxation of the right 
knee.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for chondromalacia of the right knee does 
not nearly approximate the criteria for higher ratings than 
assigned.  Though the Veteran reported pain and weakness, 
there were no findings of any significant additional 
impairment of function due to pain, incoordination, 
fatigability, or repetitive motion.  The Veteran is able to 
walk one to three miles.  Therefore, the Board concludes that 
the overall disability picture presented warrants no more 
than a 10 percent rating for the right knee.

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2009); see 
also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral 
for extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for a higher rating 
for his right knee, that doctrine is not applicable in this 
issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia of right knee is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


